DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Wiersch (Reg. 55,996) on 01/13/2022.
The application has been amended as follows: 
In regards to claim 2 (Currently amended). An antenna, comprising: 
a feed unit comprising a grounding layer and two differential feed circuits, wherein each of two differential feed circuit comprises an input end and two output ends; 
12a first radiation unit comprising the radiation element; and 
a second radiation unit comprising four feeding elements and four grounding elements separately arranged apart from the four feeding elements, 
wherein one end of each of four feeding element is connected with one output end of 5one of two differential feed circuit and end of four feeding element extends in a U form and is arranged apart from the radiation element to perform coupled feeding on the radiation element; and 
one end of each of four grounding element is connected with the radiation element; and another end of each of four grounding element is connected with the grounding layer.
In regards to claim 3 (Currently amended). The antenna as described in claim 2, wherein the feed unit further comprises a feed dielectric board; the differential feed circuits and the grounding layer another straight line in which two output ends of the another differential feed circuit are positioned.

In regards to claim 4 (Currently amended). The antenna as described in claim 3, wherein the feed dielectric board comprises a first surface toward the second radiation unit and a second surface arranged opposite to the first surface; the grounding layer comprises a first grounding layer arranged on the first surface and a second grounding layer arranged on the second surface; the first grounding layer communicates with the second grounding layer; a clearance area is arranged on the first grounding layer or the second grounding layer; and the two differential feed circuits are arranged in the clearance area.

In regards to claim 5 (Currently amended). The antenna as described in claim 4, wherein the clearance area is arranged on the second grounding layer; the two differential feed circuits are arranged in the clearance area; four clearance grooves in one-to-one correspondence to four output ends of the two differential feed circuits are formed in the first grounding layer; welding plates are separately arranged in the clearance grooves; and the feeding elements are separately connected with the welding plates.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 2-9 directed to Invention II non-elected without traverse.  Accordingly, claim 1 been cancelled.
Allowable Subject Matter
Claims 2-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 2-9, the prior art of record does not teach or fairly suggest an apparatus along with claim features “wherein each differential feed circuit comprises an input end and two output ends; 12a first radiation unit comprising the radiation element; and a second radiation unit comprising four feeding elements and four grounding elements separately arranged apart from the feeding elements, wherein one end of each feeding element is connected with one output end of 5one differential feed circuit and the other end extends in a U form and is arranged apart from the radiation element to perform coupled feeding on the radiation element; one end of each grounding element is connected with the radiation element; and the other end is connected with the grounding layer.” as recited in claim 1.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art of Wang et al [US 2021/0175639 A1] who teaches Multiband multiple input multiple output (MIMO) dual polarised antenna assembly comprising: dual polarised lower band antenna elements  mounted to ground plane and located proximal to ground plane peripheral sides, the location of the lower band antenna elements defining lower band peripheral boundary; dual polarised upper band antenna elements mounted to ground plane.
The primary reason allowance of the claims is improvement with wherein each differential feed circuit comprises an input end and two output ends; 12a first radiation unit comprising the radiation element; and a second radiation unit comprising four feeding elements and four grounding elements separately arranged apart from the feeding elements, wherein one end of each feeding element is connected with one output end of 5one differential feed circuit and the other end extends in a U form and is arranged apart from the radiation element to perform coupled feeding on the radiation element; one end of each grounding element is connected with the radiation element; and the other end is connected with the grounding layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844